DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-4, 6-7, 9-12 and 21-27 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 requires the purified mannan polysaccharide to have a molecular weight is about 250 to 2500 g/mol, which is new matter because the only composition 
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (6,733,769), in view of Sinnott (2007/0098763) and Tuomilehto.
Tuomilehto: Effect of Guar Gum on Body Weight and Serum Lipids in Hypercholesterolemic Females; Acta Med Scand 208: 45-48. 1980.

Independent claim 1
Ryan teaches a method of making a composition comprising the ability to modulate (increase or decrease) viscosity by combining glucomannan with compounds of differing molecular weights (ab.).





Mannan Polysaccharide of High Molecular Weight
Ryan teaches the use of konjac flour comprising a molecular weight of greater than 300 kD (1, 15+), which provides at least one first soluble mannan polysaccharide of high molecular weight, as claimed.

Mannan Polysaccharide of Low Molecular Weight
Ryan teaches the use of viscosity lowering compounds, including hydrolyzed guar gum (top of col. 4+), having a molecular weight of 1 to 50 kD (ref. clm. 1), which provides at least one second mannan polysaccharide of low molecular weight.

Further saccharides
In Ex. 11, Ryan teaches that the konjac mannan polysaccharide are mixed with fructose (monosaccharide) and maltodextrin (oligosaccharide), which anticipates the claim of at least one: oligosaccharide, monosaccharide and sugar alcohol.

Purification
Sinnott also teaches compositions comprising glucomannan polysaccharides, such as konjac mannan (p. 0015) and guar gum (p.0015), and further provides that the glucomannan polysaccharides are purified (ab., 0010, and throughout). 
Tuomilehto also teaches methods of making edible (i.e. pharmaceutical) products (ab.) comprising guar gum and further provides said guar gum is pure.


Source of mannan polysaccharides 
Ryan teaches the use of hydrolyzed guar gum (i.e. mannan) (top of col. 4+).  Since guar has the botanical name of Cyamopsis tetragonolobus, wherein the gum is derived from the seed, the examiner takes Official Notice that the teaching of guar gum provide that the mannan thereof was fractionated from one or more legume seeds, such as Cyamopsis tetragonolobus, as claimed.  
The modified teaching, in Sinnott, provides that the galacatomannans (i.e. mannan polysaccharides) include locust bean gum, known as a high molecular weight polysaccharide mannan derived from the seeds of Ceratonia silique (0017), as claimed.




Dependent claims
As for claim 2, Ryan teaches the konjac flour comprises a molecular weight of greater than 300 kD (1, 15+), which encompasses at least one first soluble mannan polysaccharide of high molecular weight of about 50 kD to about 300 kD.

As for claim 3, Ryan teaches the hydrolyzed guar gum (top of col. 4+), has a molecular weight of 1 to 50 kD (ref. clm. 1), which encompasses the claim of 
at least one second mannan polysaccharide of low molecular weight of 5 to 50 kD, as in claims 3 and 15, and about 50 kD to about 300 kD, as in claim 14.

As for claim 4, Ryan teaches amounts of the mannan polysaccharides, include:
about 0.5 to 5 wt. % (1 to 10 by weight) of the at least one first soluble mannan polysaccharide of high molecular weight (5, 8+), which indicates a distinct fraction (i.e. ½, 1/1, 2/1…); and 
about 0.5 to 20 wt. % (1 to 40 by weight) of the at least one second mannan polysaccharide of low molecular weight (4, 1-32 and 9,1+), which indicate a distinct fraction (i.e. ½, 1/1, 2/1…).
The ranges of the mannan polysaccharides, as taught by Ryan, provide amounts of 1 to 40 of low molecular weight mannan polysaccharide, by weight; to 1 to 10 of high molecular weight mannan polysaccharide, by weight; which encompasses wherein the ratio of low molecular weight mannan polysaccharide to high molecular weight mannan polysaccharide is about 2 to 100 : 1 to 1 by weight.  

As for claim 21, the modified teaching, in Sinnott, provides the use of mannan polysaccharides (0010) with no limits to the amount (ref. clm. 1 and the teaching as a whole), which encompasses the claim of about 40 wt%. 

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (6,733,769), in view of Sinnott (20070098763) and Tuomilehto, as applied to claims 1-4 and 21 above, further in view of Shimahara (3,856,945).
As for claim 6, the modified teaching, in Tuomilehto, provides that guar gum is pure, which provides that the at least one second purified mannan polysaccharide of low molecular weight are at least about 90% polymeric carbohydrates.

The modified teaching does not discuss the purification of the at least one first purified soluble mannan polysaccharide of high molecular weight. 
Shimahara also teaches methods of making edible (i.e. pharmaceutical) products (ab.) comprising purified konjac mannan and further teaches that all soluble impurities (e.g. natural non-polysaccharides) are removed (ref. clm 1), which encompasses at least about 90% polymeric carbohydrates, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible (i.e. pharmaceutical) products (ab.) comprising polysaccharide mannan, as the modified teaching above, to include that the polysaccharide mannan comprises at least about 90% polymeric carbohydrates, as 

As for claim 7, the modified teaching, in Shimahara, provides for the polysaccharides being purified, wherein the purified soluble mannan polysaccharide has had all soluble impurities (e.g. natural non-polysaccharides) removed (ref. Clm 1); and in Tuomilehto, that the guar gum is pure.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making compositions comprising purified soluble mannan polysaccharides, as the modified teaching of Ryan, to include that the purified soluble mannan polysaccharides contain less than about 1% of non-polysaccharides impurities, wherein said impurities include proteins, alkaloids and glycoalkaloids, as claimed, because the combination of Shimahara and Tuomilehto teach all the impurities of the mannans are removed, as they are pure, which illustrates that the art finds encompassing ranges of the above toxins as being suitable for similar intended uses, including methods of making compositions comprising purified soluble mannan polysaccharides, which shows that it was known for such a thing to have been done; and further, it would be a matter of common sense to remove impurities from food.
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (6,733,769), in view of Sinnott (20070098763) and Tuomilehto, as applied to claims 1-4 and 21 above, further in view of Gallopo (4,915,948).
As for claim 9, Ryan shows in Ex. 4, that the polysaccharides affect each other
when mixed in water, which illustrates that they are embedded and combined in a manner wherein they form at least one combined mannan polysaccharide wherein they are intermingled and therefore coating each other, including wherein at least one first purified soluble mannan polysaccharide of high molecular weight is coated with the at least one second purified mannan polysaccharide of low molecular weight (and vice versa).
 
As for the at least one combined polysaccharide being embedded in the at least
one oligosaccharide and/or monosaccharide: In Exs. 6-7, Ryan teaches that maltodextrin (oligosaccharide) and/or fructose (monosaccharide) is mixed with and dispersed in the konjac mannan polysaccharide, which imparts the desired results, combined polysaccharide being embedded in monosaccharide/oligosaccharide.
Ryan also teaches that the guar gum polysaccharide and maltodextrin (i.e. oligosaccharide) are functional substitutes (col. 3, ln 33+).  Therefore, it would be reasonable for one in the art to substitute a portion of guar gum with a portion of the maltodextrin, since they are functional substitutes, to achieve and make obvious the desired results, combined polysaccharide being embedded in monosaccharide and/or oligosaccharide.

Ryan does not discuss that the mannan polysaccharide composition is in the form of a tablet, as claimed.
Gallopo also teaches methods of making compositions comprising mannan polysaccharides, including xanthan gum (5, 12+), which also comprises monosaccharides (5, 33+). Gallopo further provides that said compositions are in the form of a tablet (ti.).  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions comprising mannan polysaccharides and monosaccharides, as the modified teaching above, to include that the composition is in a tablet form, as claimed, because Gallopo illustrates that the art finds tablet forms to be suitable for similar intended uses, including methods of making compositions comprising mannan polysaccharides and monosaccharides (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 10, it would be reasonable to expect that similar structures, have similar intended uses, including that the tablets discussed in claim 9, above, are chewable.  
Further, Ryan teaches at the bottom of col. 7, that the composition is in the form of a beverage and gel-cap (i.e. a concentrated liquid-gel).


As for claim 11, it would be reasonable to expect that similar compositions have similar properties/functionality, including wherein the tablet composition, discussed in claim 9 above, dissolves within about 1 minute to about 30 minutes upon contact with water, saliva, or other fluid, as claimed.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (6,733,769), in view of Sinnott (20070098763) and Tuomilehto, as applied to claims 1-4 and 21 above, further in view of Sliwinski (2009/0074940).
As for claim 12, Ryan teaches that the composition comprises about 0.5 to 5 wt. % of the at least one first soluble mannan polysaccharide of high molecular weight (5, 8+), which encompasses the claim of about 1% to about 25% (wt/wt) of the at least one first purified soluble mannan polysaccharide of high molecular weight.
Ryan teaches the use of about 0.5 to 20 wt. % of the at least one second mannan polysaccharide of low molecular weight (4, 1-32 and 9,1+), which encompasses the claim of about 20% to about 80% (wt/wt) of the at least one second purified mannan polysaccharide of low molecular weight. 
In Ex. 7, Ryan teaches that the konjac mannan polysaccharide are mixed with fructose (monosaccharide) and maltodextrin (oligosaccharide), however, does not discuss the use of about 40 to 60 wt% of the at least one oligosaccharide and/or monosaccharide.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible compositions with multiple mannans and oligosaccharide, as the modified teaching above, to include the use of about 40 to 60 wt% of oligosaccharides, as claimed, because Sliwinski illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making edible compositions with multiple mannans and oligosaccharide (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claims 22 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallopo (4,915,948) in view of Haze (5,473,062).

Independent claim 22
Gallopo teaches methods of making compositions (ab.).

Mannan polysaccharide 
Gallopo teaches the composition comprises 40 to 80 wt% xanthan gum (6, 1+), a mannan polysaccharide (as discussed above), which encompassed about 40 wt% of a mannan polysaccharide, as claimed. 

Mannan is purified
Gallopo does not discuss the xanthan gum is purified.
Haze also teaches methods of using xanthan gum in food/medicants and the like (ab.) and further provides that it is purified (ab.).
Haze teaches the benefit of using purified xanthan gum is that the ash content in the xanthan gum powder is removed (see the background and the Object of the Invention).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods with xanthan gum, as Gallopo, to include that it is purified, as claimed, because Haze teaches benefits to its use, including that the ash content is removed; and further illustrates that the art finds purified xanthan gum to be suitable for similar intended uses, including methods of making foods with xanthan gum (see MPEP 2144.07).

Sugar alcohol
Gallopo teaches the composition comprises sugar alcohol, including sorbitol in amounts of 20 to 60 wt% (ref. clm. 2).  

Dependent claims
As for claim 24, Gallopo teaches the sugar alcohol is sorbitol, as discussed above.  


As for claim 25, Gallopo teaches the amount of sorbitol encompasses about 57 wt%, as claimed and discussed above.  

As for claims 26-27, Gallopo teaches the composition is in the form of a tablet (ti.).  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallopo (4,915,948) in view of Haze (5,463,062) as applied to claims 22 and 24-27 above, further in view of Yoshihiro.
Yoshihiro: PUBLICATION NUMBER: JP 4263805 , published May 13, 2009.

As for claim 23, Gallopo does not discuss the claimed molecular weight of the polysaccharide, xanthan gum.
Yoshihiro also teaches methods of using xanthan gum is edible food products and further provides that the molecular weight is result effective and can have a desired molecular weight of zero to 100,000 (0001), which encompasses the claim of about 250 to 2500 g/mol.  
Yoshihiro teaches that the xanthan gum molecules are cleaved by treating the aqueous phase in which xanthan gum is dispersed with ultrasonic waves of 100 to 2,000 watts and a frequency of 10 to 60 kilohertz for 1 minute to 200 hours, wherein the molecular weight of xanthan gum can be controlled by the output of the ultrasonic generator, processing time, and temperature (0012).


Therefore, it is the examiner’s position that the molecular weight of the xanthan gum is controlled by the output of the ultrasonic generator, wherein the gum is cleaved into smaller parts having a lower molecular weight.  This means that the more a gum is cleaved, the lower its molecular weight and it logically follows that the less a gum is cleaved the greater its molecular weight will be. 
It would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the molecular weight of the xanthan gum used in the process of Gallopo in view of Yoshihiro, through routine experimentation, to impart the desired molecular weight of the gum based on the amount of cleaving performed, because Yoshihiro teaches that the xanthan gum molecules are cleaved for a desired molecular weight, including those that encompass the claimed range of about 250 to 2500 g/mol, which imparts reasoning for obviousness in that Gallopo teaches how to cleave said polysaccharides and further shows that it was known for such a thing to have been done, providing one of skill in the art with multiple reasonable expectations of success.





Response to Arguments
It is asserted, that Claims 1-20 are pending. Claims 18-20 are withdrawn. Claims 5, 8 and 13-17 are canceled herein. Claims 1, 2, 6, 7 and 9-11 are amended herein. New claims 21-27 are added. The amendment to claim 1 is supported at least by claim 5 as originally filed. The amendments to claims 2, 6, 7, 10 and 11 are supported at least by the claims as originally filed. The amendment to claim 9 is supported at least by disclosure at page 18, lines 2-3 of the specification as filed. New claims 21-27 are supported at least by disclosure at page 22, Table 1 and 1st sentence under "Other Physical/Chemical Properties" of the specification as filed. No new matter has been added. Upon entry of this amendment, claims 1-4, 6, 7, 9-12 and 18-27 will be pending and are submitted for consideration. 
In response, Applicant’s timely response is appreciated.

It is asserted, that Claims 5-9, 17 and claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors or applicant regard(s) as the invention. Applicant traverses. 
Claims 6, 7 and 9 are amended to delete the "preparation" language. As noted by the examiner, the claims are directed to compositions and include limitations that recite ingredients and chemical or physical structures. 
Claims 6 and 7 are amended to delete the phrases "purified to" and "are purified to", respectively. 

Applicant believes that claims 6, 7 and 9 as amended are clear and definite. Claims 5, 8 and 17 are canceled herein. Applicant requests reconsideration and withdrawal of this rejection. 
In response, Applicant’s timely response is appreciated, and said 112(b) Rejections are not re-issued herein.

It is asserted, that Claims 1-5, 9-11 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 6,733,769; "Ryan") in view of Sinnott (US 2007/0098763; "Sinnott") and Tuomilehto (Acta Med. Scand. 208:45-48, 1980; "Tuomilehto"). Applicant traverses. Claim 1 is amended to recite that the high molecular weight mannan polysaccharide and the low molecular weight mannan polysaccharide are from one or more legume seeds selected from the group consisting of Cassia fistula, Ceratonia siliqua, Ccsalpinia spinosa, Trigonelle foenum-graecum, and Cyamopsis tetragonolobus. 
According to the examiner, Ryan teaches the use of konjac flour comprising a molecular weight of greater than 300 kD. Konjac flour is produced from the tuber of the plant Amorphopa/lus konjac. Ryan at second paragraph. 

None of Ryan, Sinnott or Tuomilehito teach or suggest a high molecular weight mannan polysaccharide purified from legume seeds selected from the group consisting of Cassiafistula, Ceratonia siliqua, Ccesalpinia spinosa, Trigonelle foenum-graecum, and Cyamopsis tetragonolobus. 
Therefore, the combination of Ryan, Sinnott and Tuorilehto fails to disclose or suggest each element of claim 1 as currently amended. Thus, amended claim l and its dependent clains, claims 2-4 and 9-11 are patentably non-obvious over Ryan in view of Sinnott and Tuomilehto. Claims 5 and 13-16 are canceled herein. Applicant requests reconsideration and withdrawal of this rejection. 
In response, please see the modified rejection above, necessitated by said new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Srivastava also teaches methods of using mannans for consumption (ab.) and further provides that seed mannans form legumes are derived from sources including: Cassia fistula, Ceratonia siliqua, Ccsalpinia spinosa, Trigonelle foenum-graecum, and Cyamopsis tetragonolobus (see Table 1 and section 2. Important Sources of Galactomannans), as claimed (Srivastava: Seed Galactomannans: An Overview; CHEMISTRY & BIODIVERSITY ± Vol. 2 (2005).

Sullivan (3,944,427) teaches Locust bean gum is a high molecular weight polysaccharide derived from Ceratonia silique (3, 55+).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793